Browne, C. J.,
concurring. — I concur in the decision in this case, but wish to call attention to a remark by the court which under a different condition of facts would in my opinion be harmful error.
In the examination of one of the witnesses who gave his opinion as to the mental condition of the prisoner, this *454question was asked, “In your judgment, are you prepared to Say that your brother was of unsound mind ?” In ruling upon an objection to this question, the court said, “Well, the value of it is for the jury, to judge from the nature and the conduct, you can let it go tó the jury for what it is' worth.” The use of expressions of this character by a trial judge in admitting testimony — “it can go to the jury for what it is worth,” — is not' to be commended. If the testimony is proper to be considered by the jury, it Should not go to them discredited by a slighting remark from the trial judge as to what it is worth. All testimony goes to the jury “for what it is worth,” and trial judges should not select portions and submit them to the jury with this or similar discredited remarks.
Mr. Justice Ellis has fully discussed the testimony of the witnesses relating to the sanity of the defendant, and this court holds that the testimony ivas not properly admitted ; but as it was permitted to go to the jury at the defendant’s request, and was favorable to him, no harm was done the prisoner in this instance by the judge’s remark.